Dissenting Opinion.
Manning, J.
I have not a doubt that the property seized was Short’s, and is therefore liable to seizure for his debt, and it is not at all necessary to discredit Wilson in order to reach that conclusion. He is father-in-law to Short, and lives far away. Is it credible that a man *467living in tlie interior of Missouri should engage in a retail coal business in New Orleans, hiring a salaried clerk or agent here to carry it on for him ? No doubt Wilson thought he had fixed the matter so securely that Short’s coal business could not be disturbed. He had furnished the money to carry it on, and had put on record a power of-attorney to Short, so that nothing was wanting to give the arrangement a plausible appearance or waisemblanoe to a bona fide agency. But. underneath all this it is manifest to me that thi,s was nothing more nor less than a device to hide the actual fact. Wilson did not expect or intend to derive a dollar of revenue from this business. He intended that Short and Short’s family should have it all, and that makes it Short’s property.
But even if I thought otherwise, I could not consent to mulct Campbell in damages for seizing property which he had every reason to believe belonged to Short. These two men had had a contract for coal. Campbell sold and Short bought a quantity of it. The very ■judgment Campbell was executing was for coal not paid for by Short. Why should he not believe that his debtor, whom he found pursuing the same business as before, was carrying ,it on as before, and that the property was his own ? The answer is, he was warned it was otherwise. He was told that Wilson, a man in Missouri, had set up the retail coal business here, and Short was only his agent. Why should he not believe that this was only a screen, and a very transparent one, to illegally protect his debtor’s property from his pursuit. I think appearances indicated it, and even if the fact was otherwise, he ought not to be mulcted in damages for acting on a belief that was reasonable.